DETAILED ACTION
Summary
This Office action is in response to reply dated June 1, 2022.  Claims 1-4 and 7-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.  The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments with respect to claim 1 are persuasive.  With respect to claim 7, Fujimaki (JP 2017-062696 A), which corresponds to Fujimaki (US 2017/0092125 A1), expressly discloses displaying the first traffic sign information if the displaying resumption control section detects a change in a road regulation indicated by the first traffic sign recognized by the traffic sign recognizing section after the traffic sign display control section stops displaying the traffic sign information on the traffic sign display portion (see at least the 2nd – 6th full paragraphs on page 2 of Fujimaki JP 2017-062696 A | Figure 1, items P2, 102b and P3 of Fujimaki JP 2017-062696 A | [0016-0017] of Fujimaki US 2017/0092125 A1). Fujimaki (JP 2017-062696 A), Fujimaki (US 2017/0092125 A1), Oh (US 2016/0117922 A1) and Ro (US 2017/0148320 A1), either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687